Citation Nr: 1508394	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-44 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a left upper extremity disorder, to include disorders of the elbow, wrist, hand, and/or scaphoid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2012, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript has been associated with the claims file.

In an April 2014 decision and remand, the Board restored an evaluation of 10 percent for left ear hearing loss, but remanded the claims for service connection for right hip and left upper extremity disorders.  The claims are once again before the Board.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1. The preponderance of the evidence does not demonstrate that the Veteran's right hip disorder is related to his active duty service.

2. The preponderance of the evidence does not demonstrate that the Veteran's left upper extremity disorder, to include disorders of the elbow, wrist, hand, and/or scaphoid, is related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for a left upper extremity disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and afforded the Veteran a comprehensive VA examination for his left upper extremity in April 2012.  As noted in the April 2014 remand, the opinion provided in April 2012 was inadequate.  On remand, the Veteran was scheduled for a VA examination in September 2014.  At that time, according to the examination report, the Veteran "adamantly refused" to be examined without a recording device.  The examiner informed the Veteran that under VA procedures, he had no right to be accompanied by counsel during an examination, or to record an examination.  See M21-1MR, Part III, Subpart iv, Chapter 3, Section A.  At that time, the Veteran chose not to proceed with the examination.  Instead, the examiner completed a file review and provided medical opinions regarding the etiology of both the right hip disorder and the left upper extremity disorder.  The opinion was adequate because it included a review of the Veteran's pertinent medical history, including his electronic claims file, and the examiner provided a rationale for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000).  The RO properly scheduled the Veteran for an examination, but he refused it and as a result the examiner rendered an opinion based upon the evidence of record.  The Board finds that the September 2014 opinions constitute substantial compliance with the remand directives in the April 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing in September 2012, where he received proper assistance in developing his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran contends that his currently diagnosed right hip disorder and left upper extremity disorder, are a result of his active military service.  During his September 2012 hearing, he specifically attributed these injuries to an in-service January 1992 car accident, and he specified that the left upper extremity disorder involved his thumb, or the scaphoid bone.  The car accident is documented in his service treatment records (STRs).  The first two elements of a service connection claim are satisfied.  Shedden, 381 F.3d at 1166-67.  The remaining question in both claims is whether there is a nexus between the claimed disabilities and the Veteran's period of active military service.  

Initially, the Board notes that the Veteran's STRs do not reflect any complaints or treatment for his right hip.  A notation from 1993 shows the Veteran complained of left neck and shoulder pain, which was diagnosed as tendonitis, and resolved with conservative treatment.  He did not have any in-service complaints or injuries relating to his left hand or thumb, which, he clarified during his hearing was the actual disability he was claiming.  Treatment records from the time of the January 1992 car accident reflect that he was seen in the emergency room for complaints of back pain.

During his September 2012 hearing, the Veteran testified that he first experienced hip pain within five years of his separation from service, in approximately 1999.

The Veteran had a VA examination in April 2012 for his left upper extremity.  At that time, he reported experiencing left hand and left thumb pain beginning in 2006, but he denied any trauma or other injury.  He was diagnosed with left cubital tunnel syndrome, stable cystic lucencies within the proximal scaphoid, and avascular necrosis of the navicular, which were resolved with no residuals.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claim in-service injury, event, or illness, as the Veteran reported experiencing left hand and thumb pain in 2006, approximately fourteen years after the in-service accident, and he denied any trauma to his left hand or thumb.  As noted in the April 2014 remand, the examiner's opinion is inadequate and is therefore not probative evidence against the Veteran's claim.  

In her September 2014 opinion, a VA examiner noted the Veteran's STRs reflected a right hand injury in January 1990, but did not reflect any injuries to the left hand or left upper extremity.  The examiner also noted a December 2006 VA internal medicine attending note, which diagnosed the Veteran with right hip avascular necrosis, "which historically appears related to prior steroid use and trauma," and private treatment notes from June 2012 and September 2012, which observed the right hip disorder was "secondary to traumatic injuries in the distant past."  The examiner observed the Veteran's post-service records also included an October 2009 notation that the Veteran attributed his left wrist pain and numbness in the ring and small fingers of his left hand to the in-service accident, which the physician suspected was the cause, but conceded "the only documentation I have is the patient's history; we do not have records from his previous treatment."

The examiner opined that it is not at least as likely as not that the Veteran's current wrist disorder, to potentially include cubital tunnel syndrome and avascular necrosis of the left scaphoid, relates to service.  In making that determination, the examiner noted the Veteran's first complaint of left upper extremity problems was many years after his service, and his only complaint following the in-service car accident was back pain.  He verbalized at the time of the accident that he landed on his back, although during his September 2012 hearing, approximately 20 years later, he instead reported that he was hit on his left side, "flew up in the air," and landed on his right side.  The examiner opined that the Veteran's current wrist disorder was actually caused by his long-standing history of alcohol, tobacco, and potential drug use, as well as his occupation as a mechanic, which involves daily, frequent, and repetitive wrist motion.  The examiner noted that muscle/nerve study findings of the Veteran's left hand only show possible findings of median nerve compromise, but that the Veteran had severe left ulnar nerve neuropathy, which is caused by prolonged and frequent compression of the nerve, "...such as the left forearm supporting [the V]eteran's weight leaning on the side[s] of cars while performing tasks of a mechanic with his dominant right hand."  

The examiner also opined that it is not at least as likely as not that the Veteran's current right hip disorder relates to service.  The examiner explained that his only post-accident complaints related to his back, the first signs of a right hip disorder were in 2006, many years after service, and that there was no evidence of a nexus between his service and the right hip disorder.  The examiner noted the Veteran had multiple research-based significant risk factors for developing avascular necrosis, including alcohol abuse, illicit drug use, cigarette abuse, and his occupational history as a car mechanic, which involves frequent repetitive hip motions with potential for trauma.

The September 2014 opinion provides probative evidence against the Veteran's claims.  Importantly, the examiner provides alternative causes for the claimed disabilities such as repetitive motion working as a mechanic after service and substance abuse.   

The Board notes that there is no other medical evidence of record that provides a nexus to active service.  The Veteran has not provided competent medical evidence to demonstrate that his right hip disorder or left upper extremity disorder was incurred in service or was a result of his service.  

The Board reviewed the Veteran's lay statements, as well as his hearing testimony.  The Veteran is competent to describe the extent of his current symptomatology.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although laypersons are competent to provide opinions on some medical issues, in this case, there is no evidence that he possesses the requisite training or expertise necessary to render him competent to offer evidence on the matter of whether there is a nexus between his current right hip and left upper extremity disorders and his period of active service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted in the September 2014 opinion, there are other factors that are more likely to have caused the disabilities and the Veteran, in this case, is not qualified to determine which event or risk factor caused the claimed disabilities.  Therefore, his opinion is entitled to less probative weight than the findings of the September 2014 examiner.  Further, his assertions were investigated by a competent medical professional and found to be not supportable.  

For these reasons, the preponderance of the evidence is against these claims, and service connection for a right hip disorder and a left upper extremity disorder, to include disorders of the elbow, wrist, hand, and/or scaphoid, is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).









							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right hip disorder is denied.

Service connection for a left upper extremity disorder, to include disorders of the elbow, wrist, hand, and/or scaphoid, is denied.


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


